                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

WILLIAM YOUNG,                             )
                                           )
            Plaintiff,                     )
                                           )
      vs.                                  )         Case No. 4:19 CV 456 CDP
                                           )
HOOGLAND FOODS, LLC, a                     )
franchisee of MARCO’S PIZZA,               )
                                           )
            Defendant.                     )

                          MEMORANDUM AND ORDER

      This matter is before the Court on pro se plaintiff William Young’s Motion

for Reconsideration of the Court’s order granting defendant Hoogland Foods’

Motion to Compel Arbitration. Plaintiff alleges he has “new evidence” to support

his claims that he did not sign an arbitration agreement and that his electronic

signature was forged. However, because plaintiff has not actually presented any

alleged evidence to support his unsworn allegations, nor “set forth any manifest

error of law or fact” in my Order compelling arbitration, I will deny plaintiff’s

motion. See Meeks v. United Auto., Aerospace of Agr. Implement Workers of Am.,

No. 4:05CV1779 HEA, 2007 WL 1395461, at *1 (E.D. Mo. May 9, 2007).

      Accordingly,
      IT IS HEREBY ORDERED that plaintiff William Young’s Motion for

Reconsideration [ECF 26] is DENIED.




                                         ____________________________________
                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE


Dated this 21st day of February, 2020.
